Citation Nr: 1501117	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial compensable evaluation for chronic motion sickness. 

2. Entitlement to an initial compensable evaluation for vertigo. 

3. Entitlement to an initial compensable evaluation for post-concussive headaches.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island, which granted service connection for vertigo, post-concussive headaches, and motion sickness, and assigned noncompensable evaluations for each disorder.  The Veteran thereafter disagreed with the initial ratings assigned and the current appeal ensued.  

The Veteran provided hearing testimony before a Decision Review Officer (DRO) in August 2012; a transcript of that proceeding has been associated with the claims file. 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's post-concussive headache disorder is manifested by chronic, frequent headaches, with characteristic "prostrating" attacks occurring on average of several times a week.

2. The Veteran's vertigo/labrynithitis is manifested by episodes of occasional dizziness and but no staggering has been shown. 

3. The Veteran's motion sickness is manifested by occasional nausea and/or vomiting and only when exposed to diesel fumes; frequent episodes of bowel disturbances with abdominal distress have not been shown. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 30 percent, but no greater, for post-concussive headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2014). 

2. The criteria for an initial disability rating of 10 percent, but no greater, for vertigo have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.87, DC 6299-6204 (2014). 

3. The criteria for an initial compensable disability rating for motion sickness have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§, 4.1-4.7, 4.10, 4.21, 4.114, DC 7399-7319 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises in part from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) with the initial ratings assigned upon granting service connection for the disabilities at issue.  The Veteran was provided appropriate VCAA notice as to his claims for service connection by RO letter in August 2007. Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). 

The RO has obtained the Veteran's service treatment records (STRs) and he testified in support of his claims at a DRO hearing.  His VA outpatient treatment (VAOPT) records are on file, as are private clinical records. 

The Veteran was afforded adequate VA examinations for the claims for increase. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

Even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged. Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same." Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Here, the Veteran does not challenge the competence of any examiner or the adequacy of any rating examination. 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for vertigo, motion sickness, and headaches, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his disabilities have been more severe than at others. Id. 

1. Post Concussive Headaches 

The Veteran seeks a higher rating for his service-connected headaches disorder.  He endorses frequent headaches ("every few days" to daily) that last up to 30 minutes and require prescription medication. See DRO Hearing Transcript. 

In the April 2011 rating decision on appeal, the RO granted service connection for a post-concussive headache disorder.  The Veteran's service-connected headache disorder is rated under Diagnostic Code 8099-8100, effective from August 9, 2007. 38 C.F.R. § 4.124a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014).  DC 8099 pertains to an unlisted neurological disability.  DC 8100 pertains to migraine headaches. 

Under Diagnostic Code 8100, a noncompensable (0 percent) rating for migraine headaches is warranted with less frequent attacks.  A 10 percent rating is in order for migraine with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a. 

The regulations do not define the term "prostrating," but "prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1554 (31st ed.2007).

The evidence of record in this case is consistent with an initial 30 percent rating for headaches throughout the entire appeal period, effective from August 9, 2007 , the date his original claim for service connection was filed. 38 C.F.R. § 4.7.  VA and private treatment records dated from 2007 to 2012, VA examinations, as well as the Veteran's personal statements and statements from friends, document recurring chronic headaches, at least once a month, and sometimes several days a week or daily. See November 2007 private treatment records (documenting chronic headaches and long-term history of dizziness and headaches); May 2009 Board hearing transcript (headaches); January 2009 VA examination report (diagnosing post-concussive headaches, occurring every other day); February 2012 statement from T.A.P. (observing that the Veteran experiences chronic headaches that affected his work and private time); March 2012 VA treatment record (headaches every other day or daily for 30 or more years); and September 2012 VA headache examination report (noting Tramadol use for "constant head pain" with nausea, sensitivity to light and sound, changes in vision, and difficulty concentrating).  The Veteran has reported some success relieving his headaches with Ibuprofen/Tylenol and other medications. 

The Veteran has credibly related that the headaches are prostrating on certain occasions by describing them as "constant" or at times almost completely disabling (e.g.., when he experienced a migraine while driving/working, he often had to pull over to the side of the road until the headache resolved).  In short, there is sufficient evidence the Veteran has experienced prostrating headaches.  The Veteran's lay assertions regarding prostrating headaches are credible. See generally Pierce v. Principi, 18 Vet. App. 440 (2004) (lay evidence may can be probative of frequency, prolongation, and severity of headaches). 

However, the evidence of record does not warrant the maximum 50 percent rating. 38 C.F.R. § 4.7.  His headaches are not characterized by very frequent "completely prostrating" and prolonged attacks productive of "severe" economic inadaptability, which is required for a 50 percent rating under Diagnostic Code 5100. 38 C.F.R. § 4.124a.  At times the Veteran's headaches have improved or have been assessed as stable or well-controlled. See VA Treatment Records, 2012.  Although his headaches cause functional impairment, there is no persuasive evidence of "severe" economic adaptability in this case. 

Because of the successive nature of the rating criteria under Diagnostic Code 8100, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Although there is evidence of prostrating headaches, each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Absent a showing of "severe" economic inadaptability due to headaches, there no basis to assign a rating higher than 30 percent under Diagnostic Code 8100. 

Lastly, the Board notes that higher/separate ratings are available under DC 8045 for residuals of traumatic brain injury.  However, in this case, the Veteran's post-concussive headaches have not been characterized as such.  Specifically, the January 2010 VA examiner expressly found that TBI was not present.  Thus, higher or separate ratings for post-concussive headaches are not warranted under DC 8045.  

In sum, resolving any doubt in the Veteran's favor, the evidence supports an initial disability rating of 30 percent, but no greater, for the Veteran's headache disorder. 38 C.F.R. § 4.3. 

2. Vertigo

The Veteran seeks a higher rating for his service-connected vertigo disorder.  He specifically endorses episodes of vertigo or dizziness whenever he is exposed to diesel fuel. See DRO Hearing Transcript. 

In the April 2011 rating decision on appeal, the RO granted service connection for a vertigo disorder.  The Veteran's service-connected vertigo disorder is rated under Diagnostic Code 6299-6204, effective from August 9, 2007. 38 C.F.R. § 4.87.  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 6299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.87, DC 6204 for peripheral vestibular disorders.

Under DC 6204 (peripheral vestibular disorders), occasional dizziness is rated as 10 percent disabling while dizziness and occasional staggering is rated as 30 percent disabling. 38 C.F.R. § 4.87, DC 6204 (2014).  

Ratings of higher than 30 percent are available under DC 6205 for Meniere's syndrome, however the Veteran does not have Meniere's syndrome.  Furthermore, a Note to DC 6205 instructs that Meniere's syndrome is to be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus.  Here, no evidence has been presented which associates hearing loss or tinnitus with the Veteran's vertigo.

Considering the evidence regarding the frequency and duration of the symptoms of dizziness reported by the Veteran and those noted by private and VA medical examiners, the Board finds that since the effective date of the grant of service connection that the Veteran's dizziness disability (i.e., vertigo) is manifested by occasional dizziness, thereby satisfying the criteria for a 10 percent rating. See, e.g., December 2007 statement from Dr. Flood (documenting dizziness); Travel Board hearing transcript (noting chronic dizziness, especially when around diesel fumes); January 2010 VA examination report (noting dizziness and diagnosing vertigo); August 2012 DRO hearing transcript (noting vertigo and dizziness, especially when exposed to diesel fumes); and September 2012 VA ear examination report (diagnosing labrynithitis/vertigo, and documenting lightheadedness, extreme sensitivity to diesel fumes - at gas stations, when driving behind trucks on the road, etc., - and episodes of vertigo occurring less than once a month and no staggering). 

Further, the Veteran is competent to testify as to the presence of observable symptomatology such as dizziness. Layno v. Brown, 6 Vet. App. 465 (1994).  In assigning an initial 10 percent disability rating, the Board finds that records indicating that the Veteran has dizziness/vertigo as a result of labrynithitis (see September 2012 VA examination) suggests that some degree of vestibular disequilibrium is present, and thus, a compensable rating is warranted under Diagnostic Code 6204.  However, at no point during this appeal has the Veteran's service-connected dizziness disability met the criteria for the next highest rating of 30 percent because the preponderance of the evidence of record does not indicate that the Veteran's disability is manifested by dizziness and occasional staggering. See September 2012 VA examination report (no staggering noted); see also DRO Hearing Transcript (Veteran denied having to use an assistive device for vertigo).  

Accordingly, the Board finds that, resolving reasonable doubt in favor of the Veteran, an initial rating of 10 percent, but not higher is warranted, for his dizziness/vertigo.  The preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




3. Motion Sickness 

The Veteran seeks a higher rating for his service-connected motion sickness disorder.  He specifically endorses episodes of motion sickness whenever he is exposed to diesel fuel or on a boat. See DRO hearing and Board hearing transcripts. 

In the April 2011 rating decision on appeal, the RO granted service connection for a motion sickness disorder.  The Veteran's service-connected motion sickness is rated under Diagnostic Code 7399-7319, effective from June 27, 2007. 38 C.F.R. § 4.124a.  Again, the Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 7399 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.114, DC 7319 irritable colon syndrome. 

Under DC 7319, the following criteria apply: a noncompensable disability rating is warranted for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress; and a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, DC 7319. 

A private treatment record dated in November 2007 indicates past treatment for chronic motion sea sickness caused by the odor of diesel fuel. See Dr. A.'s November 2007 Statement. 

In his May 2009 Board hearing testimony, the Veteran explained that he experienced motion sickness whenever he was on a diesel boat.  

Private treatment records dated in 2009 reflect a diagnosis of motion sickness.  

A January 2010 VA examination report reflects complaints of dizziness and headaches, but express denials of nausea, vomiting, or bowel dysfunction.  A contemporaneous VA stomach examination noted complaints of nausea when in a diesel environment.  There was no history of incapacitation due to stomach disease; no gnawing or burning pain; and no history of diarrhea.  The Veteran did endorse episodes of nausea and vomiting but only when inhaling diesel fumes.  No other symptoms were noted.  The Veteran reported that he avoided exposure to diesel fumes.  

During the August 2012 DRO hearing, the Veteran reported having motion sickness with exposure to diesel fuel.  

In a September 2012 VA intestinal examination report, the Veteran was not diagnosed with any specific intestinal disorder.  The Veteran also denied having an intestinal disorder; rather, he explained that he experiences motion sickness and nausea with exposure to diesel fumes.  No other physical findings were noted upon examination, to include diarrhea or vomiting.  The examiner noted that the Veteran was not currently employed; however, when he was employed, the Veteran would experience "extreme nausea/vertigo if traveling in an area where there were diesel engines/fumes...this would often cause severe nausea and vomiting..."

VA treatment records dated in 2011 and 2012 are silent as to complaints or treatment for motion sickness.  

The above evidence reveals that during the entire claim period, the Veteran's motion sickness disorder symptoms most closely approximate the criteria for a noncompensable rating under DC 7319.  Although the Veteran has reported occasional nausea and/or vomiting when exposed to diesel fumes during this period, there is no evidence of moderate and frequent bowel disturbance with abdominal distress.  The absence of abdominal distress was specifically noted during the September 2012 VA examination.  Moreover, as noted, the Veteran only experiences motion sickness symptomatology when he is exposed to diesel fumes, which, as he indicated, is infrequent as he tries to avoid exposure.  Thus, the weight of the evidence reveals that the Veteran has experienced no more than mild gastrointestinal symptoms, namely nausea, as a result of his service-connected motion sickness and an initial compensable rating under DC 7319 is not warranted for any portion of the appeal period. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7319.

The above evidence also reflects that there is no basis for a compensable rating under any potentially applicable diagnostic code pertaining to the digestive system under 38 C.F.R. § 4.114.  To the extent that the Veteran experiences vertigo in association with his motion sickness, the Board notes that he is already service-connected for this condition. See also 38 C.F.R. § 4.14 (rule against pyramiding).

In sum, the preponderance of the evidence therefore reflects that an initial compensable rating is not warranted for motion sickness, and the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra. 

Extraschedular Consideration 

Additionally, the Board has considered whether the Veteran's headaches, motion sickness, and vertigo warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 (2014).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. 

The Board finds that the rating criteria and presently assigned disability evaluation contemplate the level of the Veteran's headache, motion sickness, and vertigo disorders.  There is evidence that the headache disability manifests in chronic frequent migraine headaches and some need to limit or stop activities for a time.  In other words, the headaches result in prostrating attacks, which are specifically contemplated by the schedular rating criteria.  Additionally, the Veteran has maintained that the headaches impact his employability.  Again, the schedular rating criteria contemplate the impact of the disability on employability, allowing for a higher schedular rating when the evidence shows severe economic inadaptability.  The rating criteria are therefore adequate to evaluate the Veteran's headache disability and referral for consideration of extraschedular rating is not warranted.  With respect to vertigo, this disorder is manifested by occasional dizziness, which is squarely contemplated by the 10 percent evaluation assigned herein.  Likewise, the Veteran's motion sickness is manifested by occasional nausea and/or vomiting, but only when exposed to diesel fumes; frequent episodes of bowel disturbances with abdominal distress (required for the next higher rating) have not been shown by the record.  This mild symptomatology, too, is squarely contemplated by the noncompensable rating criteria.  In other words, the rating criteria are adequate to evaluate the Veteran's vertigo and motion sickness disorders and referral for consideration of extraschedular rating is not warranted.  

Entitlement to a TDIU rating is discussed in the REMAND portion below. 

ORDER

An initial 30 percent disability rating for post-concussive headaches is granted, subject to the laws and regulations governing the payment of VA compensation.

An initial 10 percent disability rating for vertigo is granted, subject to the laws and regulations governing the payment of VA compensation. 

An initial compensable rating for motion sickness is denied. 


REMAND

A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the evidence shows that the Veteran's service-connected vertigo, motion sickness, and post-concussive headaches affect his ability to work.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board. Rice v. Shinseki, 22 Vet. App. 447 (2009).

However, the Veteran has not received notice as it pertains to his claim for TDIU.  A procedural defect with respect to the notice may not be cured by the Board. Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice and the Board is without authority to do so.  He should also be provided with the appropriate VA examination.

The Board notes that the Veteran does not currently meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  However, even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment. 38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements. Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b). Id.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2. Schedule the Veteran for a VA examination to determine whether he is unemployable solely due to his service-connected disabilities.  The examiner should review all pertinent records associated with the claims file and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure of follow a substantially gainful occupation due solely to his service-connected disabilities.  The examiner should explain the rationale for any opinion, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  If the Veteran is found capable of performing employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3. Then readjudicate the claim.  The adjudication of the TDIU claim should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


